Citation Nr: 1108395	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss.

2.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied a compensable disability rating for bilateral hearing loss.  The Veteran testified at a video-conference hearing at the RO in September 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board previously remanded the issues of an increased compensable rating for bilateral hearing loss and TDIU.  

The issues of an increased disability rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's hearing manifested by no more than Level IV hearing acuity in the right ear and Level I hearing acuity in the left ear with minimum speech recognition scores of 94 percent bilaterally.



CONCLUSION OF LAW

The criteria for a compensable (10 percent) rating for bilateral hearing loss for the rating period on appeal have not been met or approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII. 

The Veteran underwent a VA audiological examination in July 2005.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
80
105
100
LEFT
35
35
55
55

The pure tone averages were 91 decibels for the right ear and 45 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent for the right ear and 98 percent for the left ear.  The examiner however noted that in his poor (right) ear conversation is inaudible.  

The Veteran was afforded another VA audiological examination in March 2010.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
90
90
100
105+
LEFT
40
55
60
65

The pure tone averages were 96+ decibels for the right ear and 55 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  

The Veteran has testified as to his inability to hear out of his right ear.  The pure tone threshold findings support this testimony.  The record contains no other audiological findings.

As the audiological results do not meet the requirements for exceptional patterns of hearing impairment, the Veteran's hearing must be evaluated using Table VI.  When applying the July 2005 pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level III and the left ear is assigned a Level I.  The Board then applies those levels to Table VII, which results in a noncompensable (0 percent) evaluation for the bilateral hearing loss.  

When applying the March 2010 pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level IV and the left ear is assigned a Level I.   The Board again applies those levels to Table VII, which results in a noncompensable (0 percent) evaluation for the bilateral hearing loss.  

As such, a compensable disability rating for bilateral hearing loss is not warranted based on the July 2005 or the March 2010 examination results.  For these reasons, the Board finds that the criteria for a compensable (10 percent) rating for bilateral hearing loss have not been met or approximated at any time during the period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Extraschedular Analysis

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported with decreased hearing acuity.  The Veteran received audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the 

Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for bilateral hearing loss.


ORDER

An increased (compensable) disability rating for bilateral hearing loss is denied.  


REMAND

With respect to the issue of an increased evaluation for PTSD, the Veteran submitted a Notice of Disagreement in July 2007 appealing a June 2007 rating decision that denied an increased rating in excess of 30 percent for PTSD.  The RO, however, never issued a Statement of the Case regarding the issue of an increased disability rating in excess of 30 percent for PTSD.  As such, the Board must return the claim for the RO to issue a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Under these circumstances, the Board will defer consideration of the issue of entitlement to TDIU until the issuance of a Statement of the Case by the RO on the issue of an increased disability rating in excess of 30 percent for PTSD.  The Board finds that TDIU is inextricably intertwined with the claim for an increased rating for PTSD.  Therefore, in order to give the Veteran every consideration with respect to the present appeal, the Board finds that further development of the case is necessary.  

Accordingly, the issues of entitlement to an increased disability rating in excess of 30 percent for PTSD and entitlement to TDIU compensation are REMANDED for the following actions:

1.  The RO/AMC should issue the Veteran a Statement of the Case addressing the issue of entitlement to an increased disability rating in excess of 30 percent for PTSD.  The Veteran and his representative should be advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should allow the Veteran the time to file a substantive appeal regarding an increased rating for PTSD.  The RO/AMC should then review the expanded record and determine if compensation for TDIU is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case regarding the issue of TDIU, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


